Citation Nr: 0407948	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  03-06 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for service connection for a heart condition.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel





INTRODUCTION

The veteran had active service from January 1954 to March 
1955.

This appeal arises from an August 2002 rating decision by the 
San Juan, the Commonwealth of Puerto Rico Regional Office 
(RO) of the Department of Veterans' Affairs which determined 
that new and material evidence had not been presented to 
reopen a claim of entitlement to service connection for a 
heart condition.  Subsequently, the veteran submitted 
additional evidence.  The RO confirmed its decision in a 
Supplemental Statement of the Case, dated May 2003.


FINDINGS OF FACT

1.  In an unappealed decision dated in January 1973, the RO 
denied the veteran's claim, determining that he had not 
submitted new and material evidence to reopen a claim for 
entitlement to service connection for a heart condition.

2.  The veteran was notified of the decision by letter dated 
in January 1973 and he was notified of his rights to appeal 
that decision within one year.  

3.  Evidence received in conjunction with the veteran's 
reopened claim in August 2002, which was not previously of 
record, bears directly and substantially upon the specific 
matter under consideration, and raises the possibility of 
substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received since the RO's 
January 1973 decision denying the veteran's claim for service 
connection for a heart condition; the claim for service 
connection for a heart condition is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 28 C.F.R. § 3.156 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-4 75, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a). 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).     

Because the Board has granted the veteran's claim to reopen, 
a detailed discussion of whether VA has complied with the 
VCAA is unnecessary at this time.  The Board is conducting 
further evidentiary development into the now-reopened claim 
for service connection for a heart condition, and a thorough 
discussion of the application of the VCAA in this case will 
be included in a subsequent decision.  



II. New and Material

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).  This 
regulation as cited applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
The appellant's request to reopen his claim of entitlement to 
service connection for the condition in issue was submitted 
in August 2002 and therefore, the cited version of the 
regulation applies.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The evidence of record at the time of the RO's January 1973 
decision included the veteran's service medical records.  The 
veteran's induction examination, dated January 1954, notes 
abnormalities of the heart.  The problem was described as, 
"Soft blowing systolic murmur heard best at apex probably 
functional.  Not disqualifying."  The report also notes that 
the veteran claimed he had rheumatic fever as a child.  There 
are several subsequent reports of heart problems noted 
throughout the SMRs.  In February 1955, the veteran was found 
to have a "pronounced systolic impulse at suprasternal 
area," occasional dyspnea on effort, and an enlarged, boat-
shaped heart.  

In March 1955, the veteran had a series of examinations that 
concluded in a disability separation.  These included a 
radiology report which indicated a moderate enlargement of 
the left ventrical and an X-ray showing findings "consistent 
with aortic and mitral valvular disease."  A hospital report 
shows a diagnosis of inactive rheumatic heart disease, with a 
notation that the condition existed prior to enlistment.  The 
hospital notes show that the veteran complained of dyspnea 
and an examination revealed systolic murmurs.  Again, the 
examiner noted that the condition existed prior to service, 
but added, "Maybe question of service aggravation."  The 
hospital documents also include a report by an examiner who 
noted the veteran brought records from his civilian physician 
to his induction examination.  The examiner wrote that the 
veteran had rheumatic fever as a child and, "He was well 
until he took his basic training when he experienced rapid 
heart action and exertional dyspnea. . . Exertional dyspnea 
has increased."  The examiner noted that the veteran had 
reported to sick call on several occasions but was always 
returned to duty.  Finally, the army Medical Board found the 
veteran unfit for duty due to stenosis and insufficiency of 
the mitral and aortic heart valves.  The Medical Board found 
that the condition existed prior to service and was not 
permanently aggravated by service.

In addition to the veteran's service medical records, at the 
time of the RO's January 1973 decision, the claims file also 
contained outpatient and hospital treatment records from the 
veteran's private physicians and VA hospitals.  First, the 
claims file contains a letter from a private physician noting 
that the veteran was treated for rheumatic heart disease at 
the Bayamon District Hospital in 1944 and 1948 through 1951.  
The claims file also contains a letter from a different 
private physician who noted that he was treated for rheumatic 
heart disease and that the veteran was studying in a 
university but was excused from all military and other 
exercises under orders of the university's medical staff.  
Each of these letters was dated in August 1953 and is 
stamped, "Local Board No. 24, Dorado, Puerto Rico, August 
1953."  However, each letter was received by the RO in April 
1955.  In addition, the file contains a letter from the 
Bayamon Hospital dated May 1955 listing the veteran's periods 
of hospitalization.

At the time of the RO's decision, the claims file also 
contained a report of a VA examination dated June 1955.  The 
examiner did not diagnose the veteran, but wrote, "see 
specialist report."  This may refer to a hospitalization 
from June through July 1955.  The report, dated August 1955, 
lists the veteran's diagnoses as "heart disease, untreated, 
unchanged."  He was listed as functional, class II.  The 
file contains another report from the same hospital, 
describing a hospitalization from June through July 1957.  
The veteran was diagnosed with "heart disease, improved."  
Again, he was listed as functional, class II.

In February 1956, the RO received a statement from the 
veteran's mother confirming that he has had a heart condition 
since childhood.  The veteran's mother wrote that she and her 
son had submitted medical certificates describing his 
condition to the examiner at the time of the veteran's 
induction.  However, the examiner felt that the veteran was 
qualified for military duty.

The veteran was hospitalized again in December 1957 to be 
evaluated as a possible candidate for cardiac surgery.  He 
underwent catheterization but was not found to be a good 
candidate for surgery.  The veteran was diagnosed with aortic 
stenosis and aortic insufficiency along with rheumatic fever, 
activity undetermined.

In October 1959, the RO received a letter from Dr. Perez who 
evaluated the veteran's possibility for future employment.  
The doctor described the veteran's medical history and wrote, 
"It is quite difficult to determine at present if there 
existed any aggravation of his condition while in the Armed 
Services as we have no written evidence of his previous 
cardiac status, etc."  The doctor also determined that it 
was unlikely the veteran would be capable of earning a 
living.

The veteran underwent another VA examination in December 
1959.  He was diagnosed with organic heart disease and had a 
functional class of III.  The veteran began to receive a 
disability pension subsequent to this examination.

A May 1961 VA examination revealed that the veteran's heart 
continued to show signs of rheumatic aortic and mitral 
valvular disease, with probable primarily aortic 
insufficiency.  At the say time, the RO received another 
letter from the veteran's mother stating that her son's 
condition was aggravated as a result of his military service.  
In May 1963, the veteran underwent another VA examination.  
The examiner diagnosed the veteran with rheumatic heart 
disease, inactive.  In January 1964, the veteran was again 
hospitalized with organic heart disease.

In August and October 1964, the RO received letters from the 
veteran's doctor stating he was disabled and could not work 
until advised by a physician.  

In March 1965, the veteran was again hospitalized for his 
heart condition.  He was transferred to another hospital to 
undergo open-heart surgery with probable valve replacement.  
In July 1965, the veteran underwent a Starr-Edwards aortic 
valve prosthesis insertion with cardiopulmonary bypass.  
After the surgery, the veteran was again hospitalized in 
January 1968 and April 1970 after experiencing weakness in 
his left side and palpitations.  In July 1971, the veteran 
was hospitalized with gross hematuria.   

In January 1973, the RO determined that new and material 
evidence had not been presented to reopen the veteran's claim 
for service connection for a heart condition.  There was no 
appeal, and the decision became final.  See 38 U.S.C. 
§ 4005(c) (1970).

The most recent and final denial of this claim was the RO's 
decision dated January 1973.  Therefore, the Board must 
determine if new and material evidence has been submitted 
since the RO's January 1973 decision.  See 38 U.S.C.A. § 
5108.  When determining whether the evidence is new and 
material, the specified basis for the last final disallowance 
must be considered.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

The evidence submitted since the RO's January 1973 decision 
includes a VA examination dated March 1984 indicating the 
veteran's condition had improved since his valve replacement 
surgery.  The file also contains a cardiac catheterization 
report dated August 1984 in which the veteran was diagnosed 
with severe mitral regurgitation, left ventrical dysfunction, 
and mild pulmonary hypertension.  

Since the RO's January 1973 decision, the veteran has also 
submitted an August 2002 report by Dr. Martinez Barroso 
confirming the veteran's previous diagnoses, as well as 
diagnosing the veteran with congestive heart failure and 
other heart conditions.  In March 2003, Dr. Martinez Barroso 
submitted another report, stating the following:

The patient drafted his duty in view he has 
marked limitation of exercise.  Is well 
knonw [sic] the patient with valvulopathy 
may worse with pulmonary congestion, cardiac 
arrhythmia or chest pain or limited in 
activity in view of rheumatic heart disease.  
There is no doubh [sic] that the active 
perior[sic]  may be worse the cardiovascular 
condition of this patient.

The claims file also contains three additional VA examination 
reports, dated June 2003.  There is a genitourinary 
examination stating that the veteran has developed chronic 
renal insufficiency which may have been aggravated by his 
congestive heart failure.  In addition, there is an 
examination to determine whether the veteran requires aid and 
attendance.  Based on this examination, the RO determined 
that the veteran is entitled to a special pension for aid and 
attendance.  Finally, the claims file contains a heart 
examination diagnosing the veteran with valvular heart 
disease, chronic congestive heart failure, atrial 
fibrillation with variable ventricular response, and arterial 
hypertension.

The Board finds that new and material evidence has been 
presented.  Specifically, the March 2003 report from Dr. 
Martinez Barroso is new and material under the regulations 
because the evidence relates to an unsubstantiated fact.  
Although the translated report is not entirely clear, it does 
appear to be a nexus opinion stating that the veteran's 
condition was aggravated by his period of active duty.   
Accordingly, this evidence pertains to one of the evidentiary 
defects which were the basis for the RO's January 1973 
decision and original August 1956 decision to deny the 
veteran's claim.  The Board therefore finds that the 
submitted evidence bears directly and substantially upon the 
issue at hand, that this evidence is probative of the issue 
at hand, raises a reasonable possibility of substantiating 
the claim and is, therefore, material.  See Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  Therefore, the claim 
is reopened.


ORDER

Having submitted new and material evidence, the claim of 
entitlement to service connection for a heart condition is 
reopened; the appeal is granted to this extent only and is 
subject to the following development.


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(to be codified at 38 U.S.C.A. § 5100).  This law redefines 
the obligations of VA with respect to the duty to assist.  Of 
particular note, under the VCAA, VA has a duty to provide a 
medical examination or obtain a medical opinion based on a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  38 C.F.R. § 3.159(4).

The claims file contains a Social Security Administration 
Inquiry dated August, 2003 revealed that the veteran has been 
disabled since 1969 and has received disability benefits.  
Furthermore, in a letter dated April 1984, the Social 
Security Administration informed the RO that the veteran's 
disability benefits were discontinued in 1982.  However, the 
claims file does not contain copies of decisions or medical 
records from the Social Security Administration.

Furthermore, the claims file contains an examination report 
as well as a probable  nexus opinion by the veteran's private 
physician.  In order to obtain a clearer examination report 
and etiological opinion, the Board finds that a new VA 
examination is necessary. 

Accordingly, the Board has no alternative but to defer 
further appellate consideration and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  The 
RO should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2003).  The RO should also 
ensure compliance with VA's obligations 
under the VCAA as interpreted by 
Quartuccio v. Principi, 16 Vet. App. 
183 (2002).

2.  The RO should contact the Social 
Security Administration and request 
that agency to provide copies of any 
decisions granting the veteran 
disability benefits as well as any 
medical records utilized in arriving at 
their decision.

3.  The RO should then schedule the 
veteran for an examination to determine 
the current nature and severity of his 
heart condition.  All indicated tests and 
examinations should be conducted.  The 
examiner should be asked to provide an 
opinion as to whether it is at least as 
likely as not (i.e., probability of 50 
percent or more) that the veteran's heart 
condition increased in severity during 
his military service.  The entire claims 
file and a copy of this REMAND must be 
made available to and reviewed by the 
examiner.  All clinical findings and 
opinions should be set forth in a 
detailed report.

4. Thereafter, the RO should 
readjudicate the veteran's claim.  If 
the decision remains adverse to the 
veteran he should be furnished a 
supplemental statement of the case and 
provided an appropriate period of time 
in which to respond thereto.  The case 
should then be returned to the Board 
for further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



